Citation Nr: 0705012	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  He served in Vietnam from June 1970 to March 1971.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In March 2004, the Board denied the claim and 
the veteran appealed.  

In April 2005, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
decision, and approved a Joint Motion for Remand which the 
veteran's counsel and VA had submitted to the Court.  The 
Court remanded for further development of the evidence 
necessary to support a PTSD claim, especially whether the 
veteran could provide a two-month time frame during which any 
inservice stressors occurred that then could be verified by 
the U.S. Army & Joint Services Records Research Center 
(JSRRC).  In October 2005, the Board remanded the case back 
to the RO for this development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required.


REMAND

The RO again denied the veteran's claim for service 
connection for PTSD in an October 2006 supplemental statement 
of the case (SSOC) after finding the veteran had failed to 
provide the RO with details, such as a two-month time range, 
of any specifically alleged inservice stressors.  However, an 
April 2006 letter from the RO to the veteran notes the 
veteran did respond on March 10, 2006, though the RO termed 
the response insufficient.  A March 2006 letter from the 
veteran's representative to the RO also refers to the veteran 
providing a stressor statement, apparently in response to the 
Court's remand.  A careful search of the claims file leads 
the Board to the belief that the March 10, 2006 stressor 
statement from the veteran is missing from the claims file.  
Moreover, it is not mentioned in the supplemental statement 
of the case so apparently was not considered in the 
readjudication of the matter.

As the veteran's contentions regarding his inservice 
stressors are of paramount importance in deciding a claim for 
service connection for PTSD, the Board will request the RO to 
look for and review any secondary files that might contain 
the veteran's missing response and, if unsuccessful in doing 
so, ask the RO to request a copy of the March 2006 letter 
from either the veteran or his representative.  The matter 
should then be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate and send to the 
Board a copy of the veteran's March 10, 
2006 letter to the RO concerning his in-
service stressors which the RO referred to 
in its April 2006 letter to the veteran.  
The RO should review any secondary file 
that may have been created when this 
matter, and the veteran's claims file, was 
on appeal before the Board or the Court.  
If the RO cannot locate the veteran's 
correspondence of March 10, 2006, then the 
RO should contact the veteran and his 
representative and request a copy of the 
letter.

2.  Once the stressor statement is 
obtained, the RO should readjudicate the 
matter to include consideration of the 
letter, and issue a supplemental statement 
of the case.

The case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



